Citation Nr: 0919322	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  07-17 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a low 
back disorder.  

2.  Entitlement to service connection for a low back 
disorder.  

3.  Entitlement to service connection for a cardiovascular 
disorder, to include hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The Veteran had active military service from March to July of 
1981 and from January to May of 1991.  He also served in the 
Alabama Army National Guard from 1981 to 2003, with various 
periods of active duty for training (ACDUTRA) and inactive 
duty training (INACDUTRA) during that time.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama. 

The Veteran testified at a Board videoconference hearing 
before the undersigned Acting Veterans Law Judge in November 
2008.  A transcript of that hearing has been associated with 
the claims folder.  

After that November 2008 hearing, the Veteran was given 30 
days to submit additional evidence.  He submitted a duplicate 
service treatment record (STR), as well as additional VA 
medical records, within the time specified, and he waived his 
right to have the RO initially consider this additional 
evidence.  See 38 C.F.R. §§ 20.709, 20.800, 20.1304(c) 
(2008).  Thus, the Board accepts this evidence for inclusion 
in the record and consideration by the Board at this time.  

For reasons that will be discussed, the Board is reopening 
the low back disorder claim on the basis of new and material 
evidence.  But the Board is then remanding both the low back 
disorder and cardiovascular service connection claims to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for further development and consideration.  


FINDINGS OF FACT

1.  The RO denied service connection for a low back disorder 
in a February 1993 RO administrative decision.  Although 
notified of the denial, the Veteran did not initiate an 
appeal.  

2.  Evidence received since the final February 1993 
administrative decision is new, relevant, and raises a 
reasonable possibility of substantiating the low back 
disorder claim.


CONCLUSIONS OF LAW

1.  As to the low back disorder issue, the February 1993 RO 
administrative decision is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d); 20.200, 20.201, 20.302, 20.1103 
(2008).

2.  New and material evidence has been submitted since the 
last prior, final denial of the low back disorder claim in 
February 1993.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

With regard to the new and material evidence claim, since the 
Board is reopening this claim, there is no need to discuss 
whether there has been compliance with the notice and duty to 
assist provisions of the Veterans Claims Assistance Act 
(VCAA) because even if, for the sake of argument, there has 
not been, this is inconsequential and, therefore, at most 
harmless error.  See 38 C.F.R. § 20.1102.  
              
In making this determination, as to the new and material 
evidence claim, the Board acknowledges that although the VCAA 
notices provided to the Veteran were not compliant with Kent 
v. Nicholson, 20 Vet. App. 1 (2006), this is nonprejudicial, 
i.e., harmless error because the Board is reopening his 
claim, regardless.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993); Soyini v. Derwinski, 1 Vet. App. 541, 546 (1991).  

With regard to the underlying service connection claims, the 
Board is conducting further evidentiary development into 
these issues by way of a remand to the RO, as addressed 
below.  Therefore, a thorough discussion of the application 
of the VCAA for these claims will be included in a subsequent 
Board decision, after the necessary development is completed 
by the RO.  

New and Material Evidence to Reopen the Low Back Disorder 
Claim

The RO originally denied service connection for a low back 
disorder in a February 1993 RO administrative decision.  The 
RO notified the Veteran of that decision at his address of 
record and apprised him of his procedural and appellate 
rights, but he did not initiate an appeal.  Therefore, that 
decision is final and binding on him based on the evidence 
then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2008).  

In the June 2006 rating decision on appeal, the RO 
adjudicated the issue of service connection for a low back 
disorder on the merits.  The RO failed to consider whether 
there was new and material evidence to reopen the previously 
denied claim.  Regardless of the RO's actions, the Board has 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 
F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 
1992).  Accordingly, the Board must initially determine on 
its own whether there is new and material evidence to reopen 
the low back disorder claim before proceeding to readjudicate 
the underlying merits of this claim.  If the Board finds that 
no such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.
In the prior final February 1993 decision, the RO denied 
service connection for a low back disorder because there was 
no evidence of treatment for a low back disorder since 
discharge from service in May 1991.  In essence, there was no 
objective medical evidence of a current low back disability.  

The Veteran filed a claim to reopen service connection for a 
low back disorder in August 2005.  Therefore, the amended 
regulation for new and material evidence applies.  See 66 
Fed. Reg. at 45,620, indicating to apply the revised version 
of 38 C.F.R. § 3.156 to petitions to reopen filed on or after 
August 29, 2001.  
       
A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  Under the revised 
standards, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  In determining whether evidence is 
new and material, the credibility of the evidence in question 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) 
("Justus does not require the Secretary [of VA] to consider 
the patently incredible to be credible").

Here, the Board finds that new and material evidence within 
the meaning of 38 C.F.R. § 3.156(a) has been received since 
the last final February 1993 decision.  Specifically, March 
1995 and December 2007 VA X-rays of the Veteran's lumbar 
spine reveal mild degenerative changes (i.e., arthritis) of 
the lumbar spine.  A July 2007 VA treatment record also 
documents complaints of low back pain.  Thus, presuming the 
credibility of this evidence, these records now demonstrate 
medical evidence of a current low back disorder.  So this 
evidence relates to an unestablished fact necessary to 
substantiate his low back disorder claim and raises a 
reasonable possibility of substantiating his claim; that is 
to say, this evidence is new and material and his claim is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

ORDER

As new and material evidence has been received, the claim for 
service connection for a low back disorder is reopened.  To 
this extent, the appeal is granted.


REMAND

As discussed above, the claim for service connection for a 
low back disorder is reopened.  However, before addressing 
the merits of both service connection claims on appeal, the 
Board finds that additional development of the evidence is 
required.

The Veteran had active military service from March 1981 to 
July 1981 and from January 1991 to May 1991.  However, he 
also served in the Alabama Army National Guard from 1981 to 
2003, with various periods of ACDUTRA and INACDUTRA during 
that time.  The Veteran contends that his current low back 
problems stem from a low back strain sustained during his 
Persian Gulf service in March 1991.  See March 1991 STR.  In 
addition, there is evidence the Veteran previously strained 
his lower back in July 1989 during a two-week period of 
ACDUTRA training.  See July 1989 National Guard STR and July 
1989 National Guard Statement of Medical Examination and Duty 
Status.  

As to his cardiovascular disorder, the Veteran contends that 
he was diagnosed with hypertension by VA physicians in 1992 
within one year of separation from his Persian Gulf service.  
See November 2008 videoconference hearing testimony at pages 
5-6.  He also alleges that he had a heart attack right after 
ACDUTRA or INACDUTRA drill duty in November 2001.  See August 
2005 claim and November 2001 Baptist Medical Center report.  
The evidence of record is currently insufficient in showing 
whether he had hypertension in 1992 within one year of 
separation or whether he was on ACDUTRA or INACDUTRA 
immediately before his November 2001 heart attack.  

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  
Active military, naval, or air service also includes any 
period of INACDUTRA during which the individual concerned was 
disabled or died from an injury (but not disease) incurred or 
aggravated in the line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training.  38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(a), (d).  

First, the claims folder contains STRs from the Veteran's 
first period of active service from March to July of 1981.  
However, the Veteran was recalled to active duty to serve in 
the Persian Gulf from January to May of 1991.  However, there 
is no indication the RO attempted to obtain STRs from this 
period of service.  The Veteran has submitted one March 1991 
STR from this time period; however, any additional records 
are not present in the claims folder.  VA is generally 
required to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A(a) (West 2002).  Specifically, VA is 
required to obtain the Veteran's STRs or other relevant 
service records held or maintained by a government entity.  
38 U.S.C.A. § 5103A(c).  When VA attempts to obtain records 
from a federal department or agency, the efforts to obtain 
those records must continue until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), 
(c)(3) (2008).  The standard for the VA is very high.  On 
remand, it is essential for the RO to make every effort to 
obtain whatever STRs may exist dated from January to May of 
1991 at the National Personnel Records Center (NPRC) or at 
other appropriate locations.  If no records are available, a 
negative reply to that effect is required.    

Second, a remand is required to obtain missing STRs and any 
service personnel records (SPRs) concerning the Veteran's 
periods of ACDUTRA and INACDUTRA service from 1981 to 2003.  
Although the RO obtained STRs from the early 1980s as well as 
a Retirement Credits Record (Points Statement) for the 1980s 
and early 1990s, there is no indication the RO attempted to 
obtain complete records for his National Guard service.  The 
Veteran indicates he was assigned to the Alabama Army 
National Guard, Battery A, 3rd Battalion, 117th Artillery.  
See November 1992 claim and August 2005 claim to reopen.  VA 
is generally required to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002).  VA is required 
to obtain relevant records held by any Federal department or 
agency that the claimant adequately identifies and authorizes 
VA to obtain.  38 U.S.C.A. § 5103A(c)(3).  These records 
include service military records.  38 C.F.R. § 3.159(c)(2) 
and (3).  A remand is required to secure these records.  If 
no records are available, a negative reply to that effect is 
required.    

Third, the claims file contains VA treatment records from the 
VA Medical Center (VAMC) in Montgomery, Alabama dated from 
August 1996 to October 2008.  However, according to his 
November 2008 videoconference hearing testimony at pages 5-6, 
the Veteran indicated that he was diagnosed with hypertension 
at the VAMC in Montgomery, Alabama in 1992 or 1993, possibly 
within one year of separation from his Persian Gulf service.  
These records, if they still exist, would clearly be relevant 
to his cardiovascular disorder claim.  VA's duty to assist 
includes obtaining records of his relevant VA medical 
treatment.  38 U.S.C.A. § 5103A(c)(2) (West 2002); 
38 C.F.R. § 3.159(c)(2), (c)(3) (2007).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  Thus, 
the RO should take appropriate steps to determine whether 
relevant VA medical records exist since from June 1991 to 
August 1996 at the VAMC in Montgomery Alabama, and if so, to 
obtain them on remand.

Fourth, with regard to the VCAA, the notice letters sent by 
the RO to the Veteran in November 2005 and March 2006 are 
insufficient.  Neither of these letters addressed the 
Veteran's ACDUTRA or INACDUTRA periods of service.  The RO 
(AMC) should send the Veteran a VCAA notice letter that 
notifies the Veteran and his representative of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the service 
connection claims based on ACDUTRA and INACDUTRA service.  
The notice should indicate what information or evidence 
should be provided by the Veteran and what information or 
evidence VA will attempt to obtain on the Veteran's behalf.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  

Fifth, the Veteran must be scheduled for a VA examination to 
obtain a medical opinion concerning the etiology of his 
current low back arthritis on the basis of in-service 
incurrence.  See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  In addition, with regard to the cardiovascular 
disorder claim, if and only if the RO secures National Guard 
records revealing ACDUTRA or INACDUTRA service immediately 
prior to his heart attack in November 2001, then the Veteran 
should be scheduled for a VA examination to obtain a 
medical opinion concerning the etiology of his acute 
myocardial infarction and residuals thereof on the basis of 
in-service incurrence during this period of ACDUTRA or 
INACDUTRA.   

Incidentally, the Board sees that in his May 2007 substantive 
appeal, the Veteran alternatively alleged his current 
disorders are the direct result of coming into contact with 
chemical agents, oil well fires, and smoke during his service 
in the Persian Gulf from January to May of 1991.  In this 
regard, the law provides for compensation for Persian Gulf 
Veterans suffering from a chronic disability resulting from 
an undiagnosed illness that became manifest during active 
duty in the Southwest Asia theater of operations or became 
manifest to 10 percent degree within the prescribed 
presumptive period.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  
However, the disability must not be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory test.  38 C.F.R. § 3.317(a)(1)(ii).  Here, the 
Veteran has been diagnosed with arthritis for his low back 
and congestive heart failure, coronary artery disease, and 
hypertension for his cardiovascular system.  As such, to the 
extent his particular symptoms are explained, the associated 
disability is not "undiagnosed" or "medically unexplained" 
for purposes of applying the Persian Gulf presumption.  38 
C.F.R. § 3.317(a)(2)(i) and (ii).  Therefore, the Board will 
not consider service connection on this presumptive basis.  
However, the Board must still consider whether service 
connection may be granted on a direct basis due to the 
Veteran's alleged contact with chemical agents, oil well 
fires, and smoke. 

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a VCAA notice letter 
addressing the Veteran's ACDUTRA or 
INACDUTRA periods of service.  
Specifically, this letter should notify 
the Veteran and his representative of 
any information or lay or medical 
evidence not previously provided that 
is necessary to substantiate the 
service connection claims based on 
ACDUTRA and INACDUTRA service.  This 
letter must also advise the Veteran of 
what information or evidence that he 
should provide and what information or 
evidence VA will attempt to obtain on 
his behalf.  

2.	Contact the NPRC or any other 
appropriate locations and attempt to 
secure the Veteran's STRs for his 
period of service in the Persian Gulf 
from January to May of 1991.  If such 
records do not exist, or further 
attempts to secure them would be 
futile, a response to that effect is 
required and must be associated with 
the claims file.  The Veteran is asked 
to assist, if possible, in obtaining 
these records by providing any 
additional, relevant STRs he may 
possess.

3.	Request any associated medical or 
personnel records, i.e., line of duty 
terminations, point statements, 
hospital records, etc., from the 
Veteran's periods of ACDUTRA and 
INACDUTRA National Guard service from 
1981 to 2003.   He was assigned to the 
Alabama Army National Guard, Battery A, 
3rd Battalion, 117 Artillery.  If no 
such service medical or personnel 
records can be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact.  Notify the 
Veteran as required.  

4.	Contact the VAMC in Montgomery, Alabama, 
to determine if there are any records of 
medical treatment for the Veteran dated 
from June 1991 to August 1996.  If there 
are, obtain these records.  In addition, 
secure any current records of medical 
treatment from the same VAMC dated after 
October 2008.  All attempts to obtain 
these records, and any response received, 
must be documented in the claims file.  
If no records are available, a response 
to that effect is required and should be 
documented in the file and the Veteran 
appropriately notified.

5.	Have the Veteran undergo an appropriate 
VA examination to determine the nature 
and etiology of his current low back 
arthritis.  He is hereby advised that 
failure to report for his scheduled VA 
examination, without good cause, may 
have adverse consequences for this 
claim.  The examination should include 
any diagnostic testing or evaluation 
deemed necessary.  And the claims file 
must be made available for review of 
his pertinent medical and other history 
- including, in particular, the 
records of any relevant treatment.  

Based on a physical examination and 
comprehensive review of the claims 
file, the examiner is asked to 
indicate whether it is at least as 
likely as not (50 percent or more 
probable) that any current low back 
arthritis stems from the in-service 
lumbar strains the Veteran sustained 
during active duty in March 1991 and 
during ACDUTRA service in July 1989.  
In making this determination, please 
also comment whether the Veteran's 
alleged contact with chemical agents, 
oil well fires, and smoke during his 
service in the Persian Gulf from 
January to May of 1991 led to any 
current low back disorder.   

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it 
is to find against it.  The examiner 
should discuss the rationale of the 
opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained 
from review of the record.  If the 
examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible.  

6.	If and only if  National Guard records 
are secured that reveal ACDUTRA or 
INACDUTRA service immediately prior to 
his heart attack (myocardial 
infarction) in November 2001, then have 
the Veteran undergo an appropriate 
VA examination to determine the nature 
and etiology of any current 
cardiovascular disorder.  He is hereby 
advised that failure to report for his 
scheduled VA examination, without good 
cause, may have adverse consequences 
for this claim.  The examination should 
include any diagnostic testing or 
evaluation deemed necessary.  And the 
claims file must be made available for 
review of his pertinent medical and 
other history - including, in 
particular, the records of any relevant 
treatment.  

Based on a physical examination and 
comprehensive review of the claims 
file, the examiner is asked to 
indicate whether it is at least as 
likely as not (50 percent or more 
probable) that his November 2001 
acute myocardial infarction or 
residuals thereof is related to a 
previous period of ACDUTRA or 
INACDUTRA service.  In making this 
determination, please also comment 
whether the Veteran's alleged contact 
with chemical agents, oil well fires, 
and smoke during his service in the 
Persian Gulf from January to May of 
1991 led to any current 
cardiovascular disorder.     

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it 
is to find against it.  The examiner 
should discuss the rationale of the 
opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained 
from review of the record.  If the 
examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible.  

7.	Then, after giving the Veteran time to 
respond to the additional notice, and 
after completion of the above 
development, readjudicate the low back 
and cardiovascular disorder claims in 
light of any additional evidence 
received since the April 2007 statement 
of the case (SOC).  If the claims are 
not granted to his satisfaction, send 
him and his representative a 
supplemental SOC (SSOC) and give them 
an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




______________________________________________
D. M. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


